DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Election/Restrictions
Applicant’s election of Group III, directed to claims 19-24 in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021. Claim 25 is newly added. However, claim 25 is directed to a method of culturing CD133+/CD34+ cells and therefore falls within the scope of nonelected group II. However, after further search and consideration the examiner has decided to rejoin groups II and III. Therefore, the new groupings are:
Group I, claims 1-7, drawn to a method of selecting a thawed umbilical cord blood unit by determining percent viability of the cells in thawed umbilical cord blood.
Group II, claims 8-25 drawn to a method of preparing an umbilical cord blood unit for transplantation and a method of selecting ex vivo cord blood fractions.
Claims 8-25 are currently under consideration on the merits.

Claim Interpretation
	Claims 19, 21, and 23 recite a number of parameters for selecting CD133+/CD34+ cells, a cord blood unit, and CD133-/CD34- cord blood fractions, respectively. As the listed parameters are not connected by a conjunction such as “and” or “or” the examiner has interpreted the parameters as a listed in the alternative (“or”). This interpretation is consistent with embodiments in the specification indicating that one parameter can be used for the selection of cells (Page 10 and 11). Additionally, claims 19 and 23 recite the term “about”, which the specification defines as meaning + or – 10% (Page 60). As such, the term “about” has been interpreted as encompassing variation of + or – 10%. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
With respect to step 1 of the 101 inquiry, wherein the claimed invention must be one of the four statutory patent-eligible subject matter categories, the claimed invention is directed to a process.
With respect to prong one of step 2a, claims 19-24 are directed to a method comprising two steps, a step of determining a candidate population of cord blood cells (i.e. hematopoietic stem cells) based on at least one parameter  claimed, and a step of selecting or excluding the candidate population that met the parameter. These steps are considered as mental steps which do not require any particular active step. The determining step of the instant claims is merely comparing data of cell surface marker expression, viability, cell counts, and the absence of contaminants and then the population that meets 
With respect to prong two of step 2A concerning additional elements recited in the claims,
The claims do not recite any active steps that integrate the judicial exception into a practical application.
With respect to step 2b of the analysis, the claims recite that the method is for selecting “ex-vivo cultured umbilical cord blood fractions comprising CD133+/CD34+ selected cord blood cells”. However, the generic expansion of selected CD133+/CD34+ are routine and conventional in the art (See for example, Flores-Guzman et al. 2013; Singh et al. 2009; De Lima et al. 2008; Horwitz et al. 2014, Reference 3 of the IDS filed 12/20/2019). Therefore, specifying that the method is intended for selecting ex vivo expanded CD133+/CD34+ cells does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8-9, 16-19, 20, and 23- Claims 19, 20, and 23 recite “CD133/CD34” throughout the claims. The conjunction “/” can be utilized to indicate both “and” or “or” for the connected terms. and” (thepunctuationguide.com).  Both “and” and “or” encompass different claim breadths. Since the specification does not define the meaning of the conjunction “/” it is unclear what the intended metes and bounds are for “CD133/CD34”. Similarly, claim 19 recites “CD133+/CD38-“. For the reasons explained above, the metes and bounds of “CD133/CD38-“are also unclear.
	For purposes of examination, the conjunction “/” has been interpreted by the examiner as indicating both “and” and “or”.
Regarding claim 9- Claim 9, line 9 recites “about 0.02 to about 1% yield post CD133+/CD34+ selection”. It is unclear what parameter the term “yield” is intended to modify. For example, is it the yield of total cells, the yield of a specific population of cells, the yield of viable cells, etc.? As such, the metes and bounds of the claim are unclear. For purposes of examination, this limitation has not been considered. 
Regarding claim 19- Claim 19, the first line of step b recites “selecting or excluding said ex-vivo cultured umbilical cord blood fraction according to said parameters”. It is not clear whether the population of cells should be excluded if they have the listed parameters, or if they should be selected if they have the listed parameters. As such, the metes and bounds of the claimed invention are unclear. Additionally, claim 19 recites the term “CD1(a+c)+” in line 15. “CD1(a+c)+” is not defined in the specification nor is it an art recognized term. As such, it is unclear what limitations are intended by the term CD1(a+c)+.
CD1 is known in the art to have multiple family members including CD1a and CD1c. Therefore, for purposes of examination, CD1(a+c)+ has been interpreted as cells positive for both CD1a and CD1c expression. Additionally, claim 19 has been interpreted as selecting those fractions which meet the specified criteria. This interpretation is consistent with the teachings in the specification indicating the selection of cord blood fractions that meet the specified parameters (Page 10 and 11).
Regarding claim 21- Claim 21, lines 5-6 recite “(HLA-A and HLA-B, low resolution)” and “(HLA-DRB1, high resolution)”. The use of parenthesis renders the claim indefinite because it is unclear whether the limitation(s) following the parenthesis are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, the limitations in parenthesis have not been considered.
Regarding claim 22- The terms “yellowish” and “cloudy to opaque color” in claim 22 are relative terms which render the claim indefinite. The term “yellowish” and “cloudy to opaque color” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, claim 22 is directed to the color of ex vivo cultured umbilical cord blood fractions. Cells in culture do not have a distinctive color and instead take on the hue the medium used for their culture. As such, it is unclear if this limitation is intended to describe the cord blood fraction prior to culture or following the culture of CD133+ cells.
	Regarding claims 8, 18, and 23-24- Claim 23, the first line of step b recites “selecting or excluding said unselected umbilical cord blood cell fraction according to said parameters”. It is not clear whether the population of cells should be excluded if they have the listed parameters, or if they should be selected if they have the listed parameters. As such, the metes and bounds of the claimed invention are unclear. 
	Additionally, claim 23 recites in step a “determining in said uncultured umbilical cord blood fraction following selection for CD133/CD34 negative cells the following parameters”. There is insufficient antecedent basis for “following selection for CD133/CD34 negative cells” because there is no preceding step of selecting CD133/CD34 negative cells. Furthermore, the preamble recites “selecting unselected” in reference to umbilical cord blood fractions comprising CD133/CD34 negative cells. The term “unselected” is not defined in the specification, nor is it an art recognized term. The prefix “un” is commonly used to indicate “not” and the term “unselected” could therefore be literally interpreted as 
	For purposes of examination, the use of “selecting and excluding” in claim 23 is interpreted as selecting those fractions which meet the specified criteria. This interpretation is consistent with the teachings in the specification indicating the selection of cord blood fractions that meet the specified parameters (Page 10 and 11).
	Regarding claim 24- The term “red, opaque color” in claim 24 is a relative term which renders the claim indefinite. The term “red, opaque color” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Regarding claims 10-15 and 25- Claims 10-15 and 25 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12-17, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horwitz et al. J Clin Invest. 2014; 124(7):3121-8 (Reference 3 of the IDS filed 12/20/2019, hereinafter referred to as Horwitz et al).
Regarding claims 8, 14 25- Horwitz et al teaches that delayed hematopoietic recovery is a major drawback of umbilical cord blood (UCB) transplantation (Abstract, Background). They teach that transplantation of ex vivo-expanded UCB can shorten the time to hematopoietic recovery, but long-term robust engraftment has not yet been demonstrated (Abstract, Background). They hypothesized that transplantation of ex vivo expanded cord blood in combination with the noncultured T-cell fraction (referred to collectively as NiCord) could accelerate hematopoietic recovery and provide long-term engraftment (Abstract). 
Horwitz et al teaches that a NiCord-designated cryopreserved unit was delivered from the cord blood bank to a cGMP-compliant processing facility (i.e. suitable for transplantation) (Page 3125-2126, NiCord production). They teach that the cord blood unit was thawed and CD133+ cells selected by immunomagnetic bead selection (i.e. separating cord blood into CD133+ and CD133- fractions) (Page 3125-2126, NiCord production). The CD133-, noncultured fraction was cryopreserved and maintained in a frozen state (Page 3125-2126, NiCord production). The CD133+ fraction was tested for viability and purity and then cultured in MEM α medium (i.e. nutrients) with fetal bovine serum (FBS), Flt3 ligand, stem cell factor, thrombopoietin, IL-6, and 2.5 mM of nicotinamide (Page 3125-2126, NiCord production).
Regarding claim 12- Horwitz et al teaches the cell culture medium also contained 10% FBS (Page 3125-2126, NiCord production). 
Regarding claim 13- Horwitz et al teaches that 50 ng of Flt3 ligand, stem cell factor, thrombopoietin, and IL-6 were used for CD133+ cell expansion (Page 3125-2126, NiCord Production).
Regarding claims 15-17- Horwitz et al teaches the CD133+ fraction was cultured for 21 days and harvested on the 21st day (Page 3125-2126, NiCord Production). 
Regarding claim 19- Horwitz et al teaches that the CD133+ fraction was separated (i.e. selected) from the CD133- fraction of cord blood and cultured for 21 days (Page 3122, graft characteristics; Page 3125-2126, NiCord production). They teach that following expansion CD133+ grafts were selected if they were negative for the presence of bacteria prior to transplantation (i.e. selecting an ex-vivo cultured CD133+/CD34+ umbilical cord fraction suitable for transplantation into the subject)(Table 2; Page 3122, Patients; Page 3122, Graft characteristics; Page 3125-2126, NiCord production). Additionally, cell viability was determined for the expanded CD133+ population, and those with a viability of about 70% to about 85% were selected for transplantation (Patients 4 and 5 of Table 2). Furthermore, CD133+ fractions that were infused (i.e. selected according to parameters) had a CD34+ content that was about 7%-15% as determined by taking the infused CD34+ cell dose divided by the infused total nucleated cell (TNC) dose and multiplying by 100% (Patient 1 of Table 2). For example, Patient 1 received 2.6 x 10^6 CD4+ cells/kg and 1.8 x 10^7 TNC/kg. Therefore, the percent of CD34+ cells is ((2.6 x 10^6/1.8 x 10^7) x 100%), or 14.4% (Patient 1 of Table 2). 
	Regarding claim 20- Horwitz et al teaches that the number of total number of nucleated cells was determined prior to transplantation (Table 2; Page 3122, Graft characteristics). Those fractions demonstrating more than 8.0 x 10^8 TNCs were selected for transplantation as determined by the multiplying the median infused TNC dose by the median subject weight (Page 3122, Graft characteristics). Horwitz et al teaches that the median TNC dose of NiCord units was 2.6 x 10^7 and the median subject weight was 83kg (Table 1, Page 3122, Graft characteristics). Therefore, the median number of TNCs was 2.16 x 10^9.
	Regarding claim 21- Horwitz et al teaches that umbilical cord blood units with at least 1.5 x 10^7 TNC per a kg of the recipients body weight and HLA matched at 4 out of 6 HLA class I and II alleles prior Page 3122, Graft characteristics; Page 3125-2126, NiCord production). 
	Regarding claim 22- While Horwitz et al does not explicitly state selecting cord blood fractions having a yellowish, cloudy to opaque and free of white clumps and foreign particles, as the methods of Horwitz et al are the same as those claimed (i.e. the separation of CD133+ and CD133- cord blood fractions), the selected fractions will have the same characteristics (Page 3122, Graft characteristics; Page 3125-2126, NiCord production; Abstract).
Regarding claim 23- Horwitz et al teaches that following the selection of CD133+ cells, the number of cells in the CD133- (i.e. not selected for CD133 expression, or “unselected”) fraction were determined, immunophenotyped, tested for viability, and tested for safety (i.e. no bacterial, yeast, or mold growth) (Page 3125-2126, NiCord production). Those that met the parameters were cryopreserved (Page 3122, Graft characteristics; Page 3125-2126, NiCord production). 
Regarding claim 24- While Horwitz et al does not explicitly state selecting CD133- cord blood fractions having a red, opaque color and free of clumps and foreign particles, as the methods of Horwitz et al are the same as those claimed (i.e. the separation of CD133+ and CD133- cord blood fractions), the selected fractions will have the same characteristics (Page 3122, Graft characteristics; Page 3125-2126, NiCord production; Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz et al. J Clin Invest. 2014; 124(7):3121-8 (Reference 3 of the IDS filed 12/20/2019, hereinafter referred to as Horwitz et al) in view of Woods et al. Cytotherapy. 2016 Jun;18(6):697-711 (hereinafter referred to as Woods et al).
Regarding claim 8- Horwitz et al teaches that delayed hematopoietic recovery is a major drawback of umbilical cord blood (UCB) transplantation (Abstract, Background). They teach that transplantation of ex vivo-expanded UCB can shorten the time to hematopoietic recovery, but long-term robust engraftment has not yet been demonstrated (Abstract, Background). They hypothesized that transplantation of ex vivo expanded cord blood in combination with the noncultured T-cell fraction (referred to collectively as NiCord) could accelerate hematopoietic recovery and provide long-term engraftment (Abstract). 
Horwitz et al teaches that a NiCord-designated cryopreserved unit was delivered from the cord blood bank to a cGMP-compliant processing facility (i.e. suitable for transplantation) (Page 3125-2126, NiCord production). They teach that the cord blood unit was thawed and CD133+ cells selected by immunomagnetic bead selection (Page 3125-2126, NiCord production). The CD133-, noncultured fraction was cryopreserved and maintained in a frozen state (Page 3125-2126, NiCord production). The CD133+ fraction was tested for viability and purity and then cultured in MEM α medium (i.e. nutrients) Page 3125-2126, NiCord production).
While Horwitz et al teaches separating CD133+ and CD133- cord blood fractions, as well as cryopreserving CD133- cord blood fractions, they fail to teach cryopreserving CD133+ cord blood fractions (claim 18).
Regarding claim 18- Woods et al teaches that the field of cellular therapeutics has immense potential, but is limited by key issues such as transferring therapies from the bench to bedside (Abstract). They teach that successful commercialization of cellular therapeutics will require extending the shelf-life of these therapies beyond shipping “fresh” at ambient or chilled temperatures for “just in time” infusion (Abstract). Lastly, Woods et al teaches that cryopreservation is an attractive option and offers potential advantages such as storing and retaining patient samples in case of a relapse, banking large quantities of allogeneic cells for broader distribution, and use and retaining testing samples for HLA typing and matching (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of preparing an umbilical cord blood unit for transplantation taught by Horwitz et al to include cryopreserving not only the CD133- fraction, but also the CD133+ fraction. One of ordinary skill in the art would have been motivated to do so to extend the shelf life of these therapies, as taught by Woods et al. One of ordinary skill would have a reasonable expectation of success as methods for cryopreservation were known in the art prior to the effective filing date of the claimed invention, as taught by Woods et al (whole document).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz et al. J Clin Invest. 2014; 124(7):3121-8 (Reference 3 of the IDS filed 12/20/2019, hereinafter referred to as Horwitz et al) in view of de Lima et al. Bone Marrow Transplant. 2008;41(9):771-8 (hereinafter referred to as de Lima et al) and Lysak et al. Cell Tissue Bank. 2016;17(1):1-9 (hereinafter referred to as Lysak et al), as evidenced by Frisch et al. Methods Mol Biol. 2014;1130:315-324 (hereinafter referred to as Frisch et al).
Regarding claim 8- Horwitz et al teaches that delayed hematopoietic recovery is a major drawback of umbilical cord blood (UCB) transplantation (Abstract, Background). They teach that transplantation of ex vivo-expanded UCB can shorten the time to hematopoietic recovery, but long-term robust engraftment has not yet been demonstrated (Abstract, Background). They hypothesized that transplantation of ex vivo expanded cord blood in combination with the noncultured T-cell fraction (referred to collectively as NiCord) could accelerate hematopoietic recovery and provide long-term engraftment (Abstract). 
Horwitz et al teaches that a NiCord-designated cryopreserved unit was delivered from the cord blood bank to a cGMP-compliant processing facility (i.e. suitable for transplantation) (Page 3125-2126, NiCord production). They teach that the cord blood unit was thawed and CD133+ cells selected by immunomagnetic bead selection (Page 3125-2126, NiCord production). The CD133-, noncultured fraction was cryopreserved and maintained in a frozen state (Page 3125-2126, NiCord production). The CD133+ fraction was tested for viability and purity and then cultured in MEM α medium (i.e. nutrients) with fetal bovine serum (FBS), Flt3 ligand, stem cell factor, thrombopoietin, IL-6, and 2.5 mM of nicotinamide (Page 3125-2126, NiCord production).
Regarding claims 9 and 10- Horwitz et al teaches that cord blood fractions were tested for safety prior to cryopreservation and following CD133+ cell expansion (Page 3125-2126-3126, NiCord Production). Additionally, Horwitz et al teaches measuring parameters such as TNC and CD34+ counts prior to cryopreservation, TNC and CD34+ counts prior to infusion (i.e. following culture if expanded), the presence of endotoxins, and the viability of cells prior to transplantation (Table 2).
Regarding claim 11- Horwitz et al teaches that suitable cord blood units were required to contain at least 1.5 x 10^7 TNCs and match four out of 6 HLA class I and HLA class II loci with the subject (Page 3125-3126, NiCord Production). 
However, Horwitz et al fails to teach wherein said first, selected CD133+/CD34+ blood cell fraction (a)(i) is a CD133+/CD34+cord blood fraction selected suitable for ex-vivo expansion and transplantation into a subject according to the following post-separation parameters (claim 9):
About 20 x 10^5 to about 75 x 10^5 total cells;
About 70% to about 85% viability
About 70% to about 85% CD133+ cells; 
About 70% to about 85% CD34+ cells;
About 15 to about 75 CFU per 1000 cells; and 
Less than 3 Eu/mL endotoxin.
Additionally, Horwitz et al fails to teach excluding units having greater than 3.0 Eu/mL endotoxin, and/or bacterial, yeast or mold growth at day 7 or at day 14 of said ex-vivo expansion (claim 10). Lastly, Horwitz et al fails to teach wherein said single umbilical cord blood unit suitable for transplantation is characterized by the following pre-cryopreservation parameters (claim 11):
About 8 x 10^6 to about 15 x 10^6 total CD34+ cells; and
About 1.8 x 10^ 9 to about 3.0 x 10^9 pre-cryopreserved total nucleated cells.

	Regarding claims 9-11 De Lima et al. also teaches a method of separating cord blood into CD133+ and CD133- fractions, as well as ex-vivo expanding the CD133+ fraction (Abstract; Page 773, Expansion of cord blood cells ex vivo). De Lima et al teaches that umbilical cord blood grafts appear to cause less GVHD than other sources of hematopoietic stem and progenitor cells, and as such increase the possible donor pool (Introduction, paragraph 02). However, the use of cord blood (CB) has been (Abstract; Introduction, paragraph 03). This is especially problematic as grafts with higher numbers of total nucleated cells (TNC) and higher numbers of CD34+ cells are associated with increased probabilities of survival (Introduction, paragraph 04-05). Strategies to improve patient outcomes include the co-transplantation of CD34+ or CD133+ selected peripheral blood stem cells to supplement the low number of progenitor cells found in cord blood, or the ex vivo expansion of cord blood-derived cells (Introduction, paragraphs 04-05).
	Lysak et al teaches that the biological nature and multistep preparation of cell therapy products require the application of complex release criteria and quality control (Abstract). This includes testing for microbial contamination of cell therapy products as they are a potential source of morbidity in transplant recipients (Abstract). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of preparing an umbilical cord blood unit for transplantation taught by Horwitz et al to include selecting CD133+ cell fractions that had the following parameters post-separation:
About 20 x 10^5 to about 75 x 10^5 total cells;
About 70% to about 85% viability
About 70% to about 85% CD133+ cells; 
About 70% to about 85% CD34+ cells;
About 15 to about 75 CFU per 1000 cells; and 
Less than 3 Eu/mL endotoxin; and
to exclude units having greater than 3.0 endotoxin units (Eu)/ml endotoxin, bacterial, yeast, and/or mold growth at day 7 or 14 of ex vivo expansion. Additionally, it would have been prima facie obvious to 
About 8 x 10^6 to about 15 x 10^6 total CD34+ cells; and
About 1.8 x 10^ 9 to about 3.0 x 10^9 pre-cryopreserved total nucleated cells.

One of ordinary skill in the art would have been motivated to select CD133+ fractions having the above post-separation parameters to optimize the number of viable total nucleated cells, as well as the number CD34+ and CD133+ progenitors as de Lima et al teaches the presence of these cells in greater numbers improves patient outcomes following transplantation (Introduction, paragraphs 03-05). Additionally, one of ordinary skill would also be motivated to select CD133+ fractions with an optimal number of CFUs as this is a measure for the presence and/or activity of hematopoietic progenitors, as evidenced by Frisch et al (Introduction). Similarly, one of ordinary skill in the art would be motivated to utilize a single umbilical cord unit suitable for transplantation that was characterized by an optimal number of CD34+ cells and TNCs, as de Lima et al teaches that higher cell numbers are associated with improved patient outcomes (Introduction, paragraphs 03-05). Furthermore, one of ordinary skill in the art in the art would be motivated to select CD133+ fractions that lacked endotoxin post-separation, and to exclude units having greater than 3.0 Eu/mL at days 7 or 14 of ex vivo expansion, to ensure the sterility of the cell therapy product prior to transplantation as microbial contamination is a potential source of morbidity in transplant recipients, as taught by Lysak et al (Abstract). One of ordinary skill would have a reasonable expectation of success as methods for determining the number of cells, the viability of cells, the number of cells with certain cell surface markers, the number of colony forming units, and the presence of endotoxins were known in the art prior to the effective filing date. Selecting cord blood cell fractions and/or units would then only require the mental step of selecting those fractions that meet the above parameters.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 38 of copending Application No. 16614057 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘057 application discloses an umbilical cord blood cell fraction comprising a first blood cell fraction suitable for transplantation comprising CD133+/CD34+ selected blood cells ex-vivo cultured under conditions allowing for cell proliferation, said conditions comprising nutrients, serum, and a combination of cytokines including stem cell factor, thrombopoietin FLt3 ligand, IL-6, and nicotinamide in an amount between 1.0mM to 10mM. The claims of the ‘057 application also disclose a second, uncultured, unselected blood cell fraction comprising CD133/CD34 negative cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims
Claims 8-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635